Hammond, J.
It is unnecessary to pass upon the question of the care of the plaintiff, for we are of opinion that there was no evidence of negligence on the part of the defendant. At the time of the accident the plaintiff was upon the earth sidewalk, about half way between the end of the iron fence and the driveway leading to the works of the American Optical Company. At that point the sidewalk appears to have been at least five feet wide, that is, the distance between the wooden fence upon one side of the plaintiff and the nearest rail of the defendant’s track on the other side was at least five feet. The extreme projection of the running board of the defendant’s car over the rail was one half of an inch less than two feet. The space between the fence and the nearest part of the car was therefore at least three feet, and probably was two or three inches more than that. In the direction in which the plaintiff was going the sidewalk gradually became more narrow, until the space between the running board and the fence was a fraction of an inch short of thirty inches. The plaintiff upon two previous occasions had walked over this sidewalk at this place, but upon neither of those occasions had she met any car.
Just before seeing the car in question the plaintiff and her two companions had been walking on this sidewalk, “three abreast,” but upon seeing the car approaching they separated and walked in single file, the plaintiff being the second in the line and about five feet behind the leader. If the motorman saw them as soon as they saw him, it is a fair inference that he saw the change in their manner of walking. There is nothing to show that the motorman, as his car gradually approached these pedestrians, did not look at the situation. A look would have disclosed to him that they were upon this walk, and he *437had the right under the circumstances to assume (what was the fact) that they saw the car coming and were preparing to be out of its way when it should reach them. They did not intend to take the car. By their actions they plainly showed that they knew the car was coming, that they did not desire to board it, and that they knew that in passing them it would come quite near. There was room enough to pass without striking the plaintiff, and in fact the car did not strike the plaintiff or either of her companions. The only claim of the plaintiff is that by reason of the current of air caused by the movement of the car her dress was blown towards the car and in some way caught by it, so that she was dragged along with the car; and that the current of air was due to the unreasonable rate of speed of the car. That the dress was moved by the current of air, and that this current was caused by the moving of the car may well be inferred from the evidence, but it by no means follows that the car was moving unreasonably fast. Such a movement of air is a matter of common knowledge, and the motorman might properly assume that the plaintiff would know of it.
After a careful scrutiny of the evidence we are of opinion that it fails to show an unusual rate of speed. The motorman, in view of all the circumstances, had no reason to apprehend that the car would endanger the plaintiff. We see no negligence on the part of the defendant.

Exceptions overruled.